--------------------------------------------------------------------------------

Exhibit 10.13


Image 1 [image.jpg] Harman International

--------------------------------------------------------------------------------



400 Atlantic Street, Suite 1500
Stamford, Connecticut 06901 USA
203.328.3500





Dinesh C. Paliwal
Chairman and
Chief Executive Officer




January 9, 2009


Mr. Sachin Lawande
[Address Intentionally Omitted]




Dear Sachin:


On behalf of Harman International Industries, Incorporated (“Harman”) and
subject to Compensation Committee approval, I would like to submit an offer to
you for the position of President, Chief Technology Officer.  In this capacity
you will report directly to me.  You will be located at our Stamford,
Connecticut office.  This offer provides the following:


Start Date:  Your start date will be January 12, 2009.


Base Salary:  Your annual base salary will be $360,000 and payable in accordance
with our regular payroll schedule in Stamford, CT.


Bonus:  You will be eligible to participate in the Management Incentive
Compensation (MIC) program with a target bonus opportunity equal to 65% of your
base salary and a 97.5% maximum bonus.  This bonus program is based upon
Harman’s achievement of its business plan, as well as your achievement of
personal performance goals.  Bonus payment will be prorated for fiscal 2009 to
reflect time spent in your most recent role as Chief Innovation Officer and time
spent in your new role.


Stock Options:  You will receive on your February 2, 2009 a one-time stock
option award of 25,000 shares of Harman common stock under the terms of the Plan
at a per share exercise price equal to the fair market value on the grant
date.  The option will vest 20% per year over five years commencing on the first
anniversary of the grant date, with acceleration and other provisions as
provided in the Plan and your option agreement.  You will also be eligible for a
stock option grant at the next general grant, at a level commensurate with your
position.


Restricted Stock:  You will receive a one-time award of 5,000 shares of
restricted Harman common stock under the Plan, vesting on February 2, 2012, if
you are employed by Harman on that date.

 
 

--------------------------------------------------------------------------------

 

Relocation: You will be eligible for relocation benefits in accordance with
Harman’s Relocation policy (copy attached).


Severance:  If your employment is terminated by Harman without “Cause” within
the first year of employment, you will receive one year of salary continuation
and company-paid COBRA benefits during the salary continuation period.  Subject
to the approval of the Compensation and Option Committee of the Board of
Directors, your initial stock option grants and restricted stock award will vest
upon such termination and you would have ninety (90) days thereafter within
which to exercise, in accordance with the terms of the Plan, those stock options
that are vested as of the Termination Date.    “Cause” is defined in Attachment
A attached hereto.  Such payments will be subject to the execution by you of a
release substantially in the form attached hereto as Attachment B.  Your salary
continuation payments would commence on the 60th day after your termination of
employment; provided, however, that if on the due date for any salary
continuation payment, all revocation periods have not then expired with respect
to your release, such payment will be forfeited.


Company Car:  You will be provided with a car allowance of $1,500 per month
gross. Harman will also reimburse you for gas expenses.


Vacation:  As per company policy.


Other Benefits:  Your current participation will continue in the Harman benefit
plans, as defined by Company policy and governing plan documents, currently
including medical, dental, vision, life insurance, short and long-term
disability insurance, tuition reimbursement, 401(k) Retirement Savings Plan and
all Company-paid holidays.


Section 409A:  For purposes of Section 409A of the Internal Revenue Code, each
salary continuation payment and Company-paid COBRA benefit will be considered
one of a series of separate payments. If at the time of your separation from
service (within the meaning of Section 409A), (i) you are a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by Harman from time to time) and (ii) Harman makes a good faith
determination that an amount payable hereunder constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then Harman will not pay such
amount on the otherwise scheduled payment date but will instead pay it, without
interest, on the first business day after such six-month period, subject to the
release requirements noted above.  To the extent that there is a material risk
that any payments under this letter or any grant may result in the imposition of
an additional tax to you under Section 409A, the company will reasonably
cooperate with you to amend this letter and related documents such that such
documents and payments thereunder comply with Section 409A without materially
changing the economic value of this letter or the arrangements hereunder to
either party.


The Company will, in connection with your employment, withhold from any
compensation and benefits payable to you all federal, state, city and other
taxes as requested by you or that the Company is required to withhold pursuant
to any law or government regulation or ruling. Harman is not hereby offering you
lifetime employment or employment for a fixed or implied period of time.  Either
you or Harman may terminate your employment at any time, with or without cause
or notice.  The at-will nature of your employment relationship cannot be changed
except in a written document signed by you and me.  Upon termination of your
employment, Harman will have no further obligations to you under this letter
agreement except to the extent provided under “Severance” above.

 
- 2 -

--------------------------------------------------------------------------------

 

Any dispute concerning termination of your employment shall be resolved by final
and binding arbitration before a neutral arbitrator.  The arbitrator shall be
selected by mutual agreement or in accordance with the procedures of the
American Arbitration Association and the employment arbitration rules of the
American Arbitration Association shall apply.  Such arbitration shall be
conducted in Stamford, Connecticut or such other location as to which you and
Harman agree.  The law of Connecticut, without regard to its choice of law
rules, shall govern any such dispute, and the arbitrator shall not have
authority to vary or alter the terms of this letter.


You will be expected to sign the Company’s standard form of Invention and
Secrecy Agreement on your start date.


Your acceptance of this offer and subsequent employment in this new position at
Harman will be conditional upon Harman’s receipt of an acceptable background
screening report which must be completed prior to your start date.  Upon your
acceptance of this offer you will be contacted by human resources related to the
background screening process.


You acknowledge and agree that your acceptance of this offer will violate no
agreements or arrangements with other individuals or entities, or duties related
to your current Harman role.  Please sign and return the original of this
letter.  You should retain one copy of this letter for your files.


I look forward to working with you and welcome the contributions you will bring
to this outstanding company.




Best regards,




/s/ Dinesh Paliwal
Dinesh C. Paliwal
Chairman & Chief Executive Officer
Harman International
 
- 3 -

--------------------------------------------------------------------------------


 
I accept your offer of employment and agree to the provisions stated in this
letter.   I acknowledge and agree that this letter constitutes the entire
agreement between Harman and me and supersedes all prior verbal or written
agreements, arrangements or understandings pertaining to my offer of
employment.  I understand that I am employed at will and that my employment can
be terminated at any time, with or without cause, at the option of either the
Company or me.




ACCEPTED AND AGREED:




/s/ Sachin Lawande
 
01/09/2009
 
Sachin Lawande
 
Date
 



 
- 4 -

--------------------------------------------------------------------------------

 
 
Attachment  “A”


Termination Definitions




“Cause” means:


 
(i)
You have been convicted of a felony; or

 
(ii)
You have engaged in conduct that constitutes willful gross neglect or willful
gross misconduct with respect to your employment duties which results in
material economic harm to Harman, as determined by the Company’s Board of
Directors in its reasonable discretion.


 
- 5 -

--------------------------------------------------------------------------------

 



Attachment “B”
 
 SAMPLE RELEASE (“Release”)
 
In consideration of the agreement by Harman International Industries, Inc. (the
“Company” or “Employer”) to provide the benefits described in the above
agreement between me and the Company dated __________ (the “Agreement”) and in
consideration for the Company’s other promises in the Agreement and herein, I
agree as follows:
 
1.
Release of Known and Unknown Claims by Me.

 
a)
I hereby release and forever discharge the Company and each of its associates,
owners, stockholders, affiliates, divisions, subsidiaries, predecessors,
successors, heirs, assigns, agents, directors, officers, partners, employees,
representatives, and insurers (collectively, the “Company Releasees”) of and
from any and all manner of action or actions, cause or causes of actions, in law
or in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages, loss, cost or expense, of any nature whatsoever, known
or unknown, fixed or contingent, which I now have or may have against the
Company or any Company Releasee to the extent acting by, through, under or in
concert with the Company, by reason of any matter, cause or thing whatsoever
from the beginning of time to the Effective Date.  The claims released herein
include, without limitation, claims arising out of, based upon, or relating to
the hire, employment, remuneration or termination of my employment and any
claims constituting, arising out of, based upon, or relating to any tort theory,
any express or implied contract, Title VII of the Civil Rights Act of 1964, the
Civil Rights of 1866, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act (29 U.S.C. §§621 et seq.), the Equal Pay Act, the Fair Labor
Standards Act,  the Consolidated Omnibus Budget Reconciliation Act, the Employee
Retirement Income Security Act, the Family and Medical Leave Act, the Americans
with Disabilities Act, and any other local, state or federal law governing the
employment relationship.  Notwithstanding anything herein to the contrary,
nothing herein or otherwise shall release the Company from any claims, rights or
damages that I may have  (i) under the Agreement or this Release; (ii) as a
stockholder in the Company; or (iii) that may not be released or waived as a
matter of law.

 
b)
I expressly acknowledge, agree and recite that (i) the release and waiver set
forth in subsection 1(a) above are written in a manner I understand; (ii) in
executing this Release, I am not waiving rights or claims that may arise after
the date that this Release becomes effective; (iii) I am waiving rights or
claims only in exchange for consideration in addition to anything to which I am
otherwise entitled; (iv) I have entered into and executed this Release knowingly
and voluntarily; (v) I have read and understand this Release in its entirety;
and (vi) I have not been forced to sign this Release by any employee or agent of
Employer.

 
c)
I represent and warrant that there has been no assignment or other transfer of
any interest in any claims released hereunder, and I agree to indemnify and hold
the Company Releasees harmless from any liability, claims, demands, damages,
reasonable costs, reasonable expenses and reasonable attorney’s fees incurred by
the Company Releasees as a result of any person asserting any such assignment or
transfer.  It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Company Releasees
against me under this indemnity.

 
d)
I agree that, except for claims made to or brought by the Equal Employment
Opportunity Commission (“EEOC”), if I hereafter commence, join in, or in any
manner seek relief through any suit arising out of, based upon or relating to
any of the claims released hereunder, or in any manner assert against the
Company Releasees any of the claims released hereunder, I shall pay to the
Company Releasees in addition to any other damages caused to the Company
Releasees thereby, all reasonable attorneys fees incurred by the Company
Releasees in defending or otherwise responding to said suit or claim.


 
- 6 -

--------------------------------------------------------------------------------

 
 
e)
It is my intention that my execution of this Release will forever bar every
claim, demand, cause of action, charge and grievance released above.

 
2.
Assumption of Risk. Each of the parties fully understands that if any fact with
respect to any matter covered by this Release is found hereafter to be other
than, or different from, the facts now believed by any of the parties to be
true, each of the parties expressly accepts and assumes the risk of such
possible difference in fact and agrees that the release provisions hereof shall
be and remain effective notwithstanding any such difference in fact.

 
3.
No Pending Actions.  I represent that I do not presently have on file any
complaint, charge or claim (civil, administrative or criminal) against the
Company in any court or administrative forum, or before any governmental agency
or entity.  I represent that I will not hereafter file any complaints, charges
or claims (civil, administrative or criminal) against the Company with any
administrative, state, federal or other governmental entity, agency, board or
court (except the EEOC) with respect to the claims released in Section 1 above.

 
4.
Proprietary and Privileged Information.  I agree and acknowledge that during the
course of my employment with Company, I received confidential and/or proprietary
information relating to, without limitation, Company and its subsidiaries’ and
affiliates’ business and marketing strategies, finances, benefit plans, systems,
products and employees.  I agree on the date upon which I sign this Release to
return to the Company any and all documents, papers and material (including any
of the same stored on electronic media such as diskettes or tapes) containing
such confidential and/or proprietary information which has not theretofore been
returned to the Company, although I may retain the laptop computer as provided
in the Agreement.  I further agree that, following my signing of this Release
and for so long thereafter as such information is not in the public domain
through no fault of mine, I will not use or disclose any such confidential
and/or proprietary information, either directly or indirectly, to or for the
benefit of any other person, firm or corporation.  The provisions of this
Section 4 supplement, but do not replace, my legal and other contractual
obligations (if any) relating to confidential Company information.

 
5.
No Admission of Liability.  I understand and agree that neither the execution of
this Release nor the performance of any term hereof shall constitute or be
construed as an admission of any liability whatsoever by either the Company or
me, as both the Company and I have consistently taken the position that it/I
have no liability whatsoever to the other.

 
6.
Confidentiality.  The terms and conditions of this Release shall be kept
confidential by the Company as well as by me; provided, that it shall not be a
breach of this Release for me to present this Release under seal to any court
called upon to enforce it, and, so long as such disclosure is accompanied by a
warning that the recipient must keep the information confidential, it also shall
not be a breach of this Release for me to disclose any part of this Release or
the information contained herein to a member of my immediate family or to my
legal counsel or tax or financial advisor(s); provided further, that it shall
not be a breach of this Release for me to comply with a valid court order or
subpoena requiring the disclosure of any information about this Release, or as
otherwise required by law.

 
7.
Arbitration.  The parties hereby agree to submit any claim or dispute arising
out of the terms of the Agreement or this Release to private and confidential
arbitration by a single neutral arbitrator.  Subject to the terms of this
paragraph, the arbitration proceedings shall be governed by the then current
Rules of the American Arbitration Association (“AAA”) and shall be conducted in
New York, N.Y., or such other location upon which Company and I agree.  The
arbitrator shall be appointed by agreement of the Company and me or, if no
agreement can be reached within two weeks of the matter’s first submission to
the AAA, by the AAA pursuant to its Rules.  The decision of the arbitrator shall
be final and binding on the Company and me, and judgment thereon may be entered
in any court having jurisdiction.  All costs of the arbitration proceeding,
including reasonable attorneys’ fees and witness expenses, shall be paid by the
party against whom the arbitrator rules.  This arbitration procedure is intended
to be the exclusive method of resolving any claim for breach of the Agreement or
this Release; provided, however, that nothing in this Section 7 shall prohibit
either the Company or me from requesting a court of law to issue any injunction
to prohibit future breaches of Section 4 or any obligation referred to in the
last sentence of Section 4.  This Release and the Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York
(excluding the choice of law rules thereof).


 
- 7 -

--------------------------------------------------------------------------------

 
 
8.
Attorneys’ Fees.  If the Company or I bring an action or proceeding for breach
of the Agreement or this Release or to enforce its or my rights hereunder or
thereunder, the prevailing party shall be entitled to recover its costs and
expenses, including court and/or arbitration costs and reasonable attorneys’
fees, if any, incurred in connection with such action.

 
9.
Return of Employer Property.  I represent that I have returned to the Company
all Company products, samples, equipment, parts, inventory, manuals, technical
information and other Company materials in my possession or under my control,
except those with respect to which I have made arrangements with the Company to
pick up or otherwise deliver to the Company and except as otherwise provided in
the Agreement.  Company’s receipt of all such items which I am obligated to
return is a condition of its obligation to provide me the benefits described in
the above Agreement.

 
10.
Construction of Agreement and Release.  The Agreement and this Release shall be
construed as a whole in accordance with their fair meaning and in accordance
with the laws of the State of New York.  Neither the language of the Agreement
nor that of this Release shall be construed for or against any particular party,
solely by reason of authorship.  Each and every covenant, term, provision and
agreement herein contained shall be binding upon and inure to the benefit of the
successors and assigns of the parties hereto.  The headings used herein and in
the Agreement are for reference only and shall not affect the construction of
any of them.

 
11.
Sole Agreement.  The Agreement, this Release, and the obligations referred to in
the last sentence of Section 4 above (if any), represent the sole and entire
agreement between the parties and supersede all prior agreements, negotiations
and discussions between the parties and/or their respective counsel with respect
to the subject matters covered hereby.

 
12.
Severability.  In the event that any one or more of the provisions contained in
the Agreement and this Release shall, for any reason, by held to be invalid,
void, illegal or unenforceable in any respect, such invalidity, voidness,
illegality or lack of enforceability shall not affect any other provision of the
Agreement or this Release, as the case may be, and the remaining portions shall
remain in full force and effect.

 
13.
Amendment to Agreement.

 
a)
Any amendment or modification of the Agreement or this Release must be made in a
writing signed by me and a duly authorized representative of the Company and
stating the intent of both parties to amend the Agreement or the Release, as
applicable.

 
- 8 -

--------------------------------------------------------------------------------


 
b)
Notices.  All notices, requests, demands and other communications hereunder must
be in writing, marked “Personal and Confidential,” and shall be deemed to have
been given if delivered by hand or mailed by first class, postage and registry
fees prepaid, and addressed as follows:

 
 
(1)     If to Employee:
XXXXXX

 
 
 
(2)     If to Company:
Attn:  Chief Executive Officer

Harman International Industries, Inc.
400 Atlantic Street, 15th Floor
Stamford, CT 06901
 
14.
Revocation; Effectiveness.  I understand that I have the right to revoke this
Release within seven (7) calendar days after I sign it.  This Release will
become effective and enforceable only after I have signed it and upon expiration
of the seven-day revocation period with no revocation taking place (the
“Effective Date”).  I understand that if I desire to revoke this Release, I must
give actual, written notice of revocation to the above person at the above
address before the seven-day revocation period expires.

 
The date indicated and my signature below acknowledge my review, understanding
and full, knowing and voluntary acceptance of the terms and conditions set forth
in this Release.
 
IN WITNESS WHEREOF, I, intending to be legally bound hereby, have executed this
Release.
 
 
 
 
 
 
XXXXXXXXX (“Employee”, “me”, or “I”)
 
Date
 

 
 
- 9 -


--------------------------------------------------------------------------------